Citation Nr: 0615121	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
leg disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


REMAND

The Board finds that the claims on appeal must be remanded 
for further development.  38 C.F.R. § 19.9 (2005).

In October 1991, the veteran appointed the Missouri Veterans 
Commission (MVC) as his representative.  It is unclear 
whether or not the MVC has been acting on behalf of the 
veteran in the adjudication of the claims currently on 
appeal.  The RO has copied MVC on many of the letters sent to 
the veteran in this case.  However, some documents, such as 
the March 2004 statement of the case (SOC) and the July 2004 
certification letter to the Board, were not sent to the MVC.  
There is no evidence in the claims file that the veteran has 
revoked the power of attorney appointing MVC as his 
representative under the provisions of 38 C.F.R. § 20.607 
(2005) or that MVC has withdrawn from representation under 
38 C.F.R. § 20.608 (2005).

The RO should contact the veteran to establish whether or not 
he wants MVC to continue to represent him in these matters.  
If the veteran wishes to have MVC continue to represent him, 
MVC should be notified of the status of the appeal and 
furnished copies of all necessary documents, to include the 
SOC.  See 38 C.F.R. §§ 19.30(a), 19.36 (2005).  MVC should be 
given opportunity to prepare a brief on appeal, or show why 
continued representation will not be undertaken.  If the 
veteran opts not to have MVC continue representation, the 
veteran should be given an opportunity to appoint another 
representative, as the veteran has the right to full 
representation at every stage of the appeal.  See 38 C.F.R. 
§ 20.600 (2005).  (The Board recognizes that MVC's charter 
may not allow for continued representation of a claimant who 
no longer resides in Missouri.  Nevertheless, until the 
veteran is informed of such an obstacle, if extant, and given 
opportunity to appoint another representative, a decision on 
appeal should not be made.)

Regarding the diabetes mellitus claim, the veteran submitted 
statements in December 2002 and September 2003 indicating 
that he received treatment for diabetes mellitus from 1999 to 
the present at the VA Outpatient Clinic (VAOPC) in Pensacola, 
Florida.  Such records are not on file, and should be 
requested, as VA medical records are considered in 
constructive possession of the agency.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Concerning the claim for service connection for hypertension, 
the veteran has a current diagnosis of hypertension, as noted 
in the treatment records obtained from his private physician, 
William E. Williams, III, M.D.  A review of the veteran's 
service medical records (SMRs) reveals possible treatment for 
high blood pressure.  A February 1970 clinical record notes 
that the veteran was being "worked up" for hypertension.  
Another undated SMR reports a blood pressure reading of 
150/106 and indicates the veteran may have had abnormal blood 
pressure.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In this case, there is a 
current diagnosis of hypertension and an indication of 
hypertension or hypertensive pressures in service.  Thus, the 
Board finds that a VA examination and opinion are necessary 
to determine if there is a link between the veteran's current 
diagnosis and his time in active military service.  See 
38 C.F.R. § 3.159(c)(4) (2005).

Additionally, a review of the record reveals that the veteran 
has not been provided proper notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to his hypertension claim.  The 
VCAA and its implementing regulations require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that the veteran 
filed an informal claim for service connection for 
hypertension in a January 2003 statement.  The only VCAA 
notice letter sent to the veteran following his hypertension 
claim was related to new and material evidence and not to a 
new claim for service connection.  Therefore, the veteran 
must be given the required VCAA notice with respect to the 
claim for service connection for hypertension.

Regarding the veteran's psychiatric disorder claim, the 
veteran has a current diagnosis of depression, as reported in 
the medical records obtained from Dr. Williams and Lakeview 
Center, Inc.  A review of the SMRs reflects a diagnosis of 
antisocial personality disorder.  However, depressive 
symptoms were noted by an examiner in an August 1968 clinical 
record when the veteran stated as follows:  "Since I've come 
in the service I've been constantly unhappy and I've been 
irritable and I've had a few crying spells.  None of this 
happened before I was in the service . . . ."  The examiner 
stated there were no other symptoms of primary depression, 
anxiety, or mania.

As there is a current diagnosis of a psychiatric disorder 
(depression) and an indication of symptoms of a psychiatric 
disorder in service, the Board finds that a VA psychiatric 
examination and opinion are necessary to determine if there 
is a link between the veteran's current diagnosis and his 
time in active military service.  See 38 C.F.R. 
§ 3.159(c)(4).

Concerning the veteran's leg disability claim, a review of 
the claims file reflects that the veteran has not been given 
proper VCAA notice with regards to reopening a previously 
denied claim.  The veteran originally filed a claim for 
service connection for a leg condition in May 1973.  The 
claim was denied by a June 1973 rating decision.  In that 
decision, the RO stated that the basis for the denial was a 
lack of treatment records after service (i.e., no current leg 
disability). The veteran was notified of the decision and 
advised of his appellate rights by a notice letter that same 
month.  He did not appeal the decision and it became final.  
By a January 2003 written statement, the veteran filed an 
informal claim to reopen the previously denied claim of 
service connection for a leg condition.  The veteran's 
attempt to reopen the claim was denied in rating decisions 
dated March 2003 and March 2004.  In June 2003, the RO sent 
the veteran a notice letter containing information on how to 
reopen a previously denied claim.

In a recently decided case, Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006), the United States Court of 
Appeals for Veterans Claims discussed the notification 
requirements that are necessary to comply with the VCAA when 
dealing with an attempt to reopen a previously denied claim 
for service connection.  The Court held that "VA must notify 
the claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant."  Id.  In addition to notifying the 
veteran that "new" and "material" evidence is necessary to 
reopen the claim, the VA is required to "look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Id.

In this case, through the June 2003 notice letter, the RO 
told the veteran that he needed to submit new and material 
evidence to reopen his previously denied claim.  However, the 
veteran was not notified of all the evidence and information 
necessary to establish entitlement to the underlying claim 
for service connection for a leg condition.  Also, the 
veteran was not told what evidence would be necessary to 
substantiate the element to establish service connection that 
was found insufficient in the June 1973 rating decision.  
Therefore, the RO should issue a new VCAA letter to include 
all necessary notification regarding an attempt to reopen a 
previously denied claim for service connection, as set forth 
in Kent.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  In addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the claims on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the status of MVC as 
representative.  If MVC remains as 
representative, they should be notified 
of the status of the claims on appeal and 
should be given the opportunity to assist 
the veteran in his appeal, or to 
demonstrate why continued representation 
is not possible.  Otherwise, the veteran 
should be given opportunity to revoke 
MVC's authority and to appoint another 
representative.  See 38 C.F.R. § 20.607.  
Any duly appointed representative should 
be given opportunity to participate in 
the prosecution of the appeal.

2.  The RO should issue new VCAA notice 
letters to the veteran regarding his 
claim for service connection for 
hypertension and his petition to reopen 
his claim for service connection for a 
leg condition.  Specifically, for the 
hypertension claim, the letter should 
include all of the evidence and 
information necessary to establish 
entitlement to service connection.  For 
the leg condition claim, the letter 
should include:  the necessary 
information regarding "new" and 
"material" evidence as set forth in 
38 C.F.R. § 3.156 (2005); the evidence 
and information necessary to establish 
the underlying claim for entitlement to 
service connection; and the evidence and 
information necessary to substantiate the 
element of service connection that was 
the basis for the denial in the June 1973 
decision.

In addition, the letters should include 
information concerning all notification 
and development action set forth by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2005).

3.  All VAOPC Pensacola medical records 
from 1999 to present should be obtained 
and associated with the claims file.

4.  The RO should schedule a VA 
examination to determine the etiology of 
the veteran's hypertension.  The entire 
claims file, to include a complete copy 
of this remand, must be made available 
to, and reviewed by, the physician 
designated to examine the veteran.  All 
necessary tests and studies should be 
conducted.  The examination report should 
reflect consideration of the veteran's 
medical history, service medical records, 
current complaints, and other assertions.  
Based upon review of the evidence and the 
physical examination, the examiner should 
render an opinion as to whether the 
veteran currently has hypertension and 
whether it is as least as likely as not 
that such disease had its onset in or is 
otherwise traceable to military service.

The veteran should also be scheduled 
for psychological testing and a 
psychiatric examination.  Psychological 
testing should be undertaken to 
determine whether the veteran likely 
has depression or any other psychiatric 
disorder.  A psychiatrist should then 
be asked to examine the veteran, review 
the claims file, and provide an opinion 
as to whether it is as least as likely 
as not that the veteran has an 
psychiatric disorder related to 
military service.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  After the requested 
development has been completed, the RO 
should review the examination reports to 
ensure that they are in complete 
compliance with the directives of this 
remand.  If the reports are deficient in 
any manner, they should be returned to 
the examiners.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and any duly 
appointed representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

